 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocalUnionNo. 58,of the United Association ofJourneymen and Apprentices of the Plumbing &Pipe Fitting Industry,AFL-CIO (Heyse SheetMetal)andBob Quillin.Case 27-CB-555December11, 1970DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING ANDJENKINSOn July 7, 1970, Trial Examiner Paul E. Weil issuedhis Decision in the above-entitled proceeding, findingthat the Respondent had engaged in certain unfairlabor practices and recommending that it cease anddesist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision and a supporting brief; theGeneral Counsel filed a brief in answer to theRespondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelations Board adopts as its Order the Recommend-ed Order of the Trial Examiner and hereby orders thatthe Respondent,Local UnionNo. 58,of the UnitedAssociation of Journeymen and Apprentices of thePlumbing&Pipe Fitting Industry,AFL-CIO, itsofficers,agents, and representatives,shall take theaction set forth in the Trial Examiner's Recommend-ed Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEPAUL E. WEIL, Trial Examiner: On January 22, 1970, BobQuillin, an individual, filed a charge against Local UnionNo. 58, of the United Association of Journeymen andApprentices of the Plumbing and Pipe Fitting Industry,AFL-CIO, hereinafter called Respondent, alleging thatRespondent had caused Heyse Sheet Metal, hereinaftercalled Heyse, to terminate the Charging Party for unlawfulreasons. The General Counsel, by the Regional Director forRegion 27 (Denver, Colorado), on March 6, 1970, issued acomplaint and notice of hearing against Respondentalleging that the Respondent had caused Heyse todischarge Bob Quillin because he was not a member andbecause membership was denied him on grounds other thanhis failure to tender periodic dues and initiation feesuniformly required as a condition of acquiring or retainingmembership. By its timely filed answer Respondent deniedthe jurisdictional facts, admitted the Union was a labororganization, but denied the commission of any unfairlabor practices.On the issues thus joined a hearing was held before me atColorado Springs, Colorado, on May 7, 1970. Respondentand the General Counsel were represented by counsel. Allpartieshad an opportunity to appear and to adduceevidence, to call witnesses, to examine and cross-examinethem, to argue on the record at the end of the hearing, andto file briefs. Briefs were filed by the General Counsel andby Respondent.Upon the entire record in the matter, from myobservation of the witnesses and in consideration of thebriefs, I make the following:FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYThe Employer, the full name of which is Heyse SheetMetal and Roofing Company, operates in ColoradoSprings as a contractor doing roofing, sheetmetal, heating,ventilating,airconditioning,and refrigeration for itscustomers in the State of Colorado. It employs some 60employees. Seventy percent of Heyse's work is commercial,the rest being industrial and residential. The Employerannually purchases from $150,000 to $200,000 worth ofgoods of which 90 percent is shipped directly from outsidethe State of Colorado to the Employer's place of business inColorado Springs.Heyse is and at all times material herein has been anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDRespondent is now and has been at all times material alabor organization within the meaning of Section 2(5) of theAct.III.THE UNFAIR LABOR PRACTICEALLEGEDLate in October 1969 Robert Quillen, en route to Denverfrom his home outside the State of Colorado, stopped inColorado Springs and determined to move his family thereif he could find employment. He contacted Harold Heyse,president of Heyse, who told him that if he moved toColorado he was sure that Quillin could find employmentthere.In late November Quillen arrived in Colorado Springsand in the first week in December went to work for Heyse,who suggested first that Quillin go to the union hall to beapproved by the Union. Quillen went to Respondent's hall187 NLRB No. 22 LOCAL 58,PLUMBERS153on December 8 or 9 and obtained an application form andblank affidavits of former employment to be filled out,telling George Dragosh, the business agent, that he wantedto become a member of the Union. A few days later hereturned to the hall with one of the affidavits and his filled-out application. Quillin gave them to Dragosh telling himthat he would like to workas soonas possible and asking ifitwere permissible for him to go to work if he foundemployment.' Dragosh told him that this was not the unionrule but if he found a job he would not tell him to work ornot to. Dragosh also told him that the Union's executiveboard would review his application and affidavits on a lateroccasion and he would inform Quillin when this would takeplace.Quillin returned to the union hall about December 15 or16 taking two more affidavits of former employment andleaving them with the Union's secretarial employee.On January 12 Quillin met with the Union's executiveboard.2 The executive board consisted of Dragosh, thebusiness agent,and five or six members of the Union.Quillin met with the executive board for a period from 45minutesto an hour during the course of which they lookedover his application and affidavits and asked a fewquestions concerning his prior experience. During theconversation Quillin stated that he was employed by Heyseand it appears that all or most of the executive boardmembers warned him against going to work for Heyse onthe ground that he could not expect employment to be of apermanent nature. It appears that the Union had furnishedat least three other employees to Heyse over the past years,none of whom continued in his employment after a shortperiod. According to Heyse he discharged two of them andthe third quit. According to testimony of Dragosh, Heysedischarged two of them apparently on a mistaken beliefthat they were incompetent and the third quit becauseHeyse was working him only part time.During the course of the meeting the executive boardexplained to Quillen that the initiation fee was $200 and thathe would have to pay an additional $25 to take acompetency examination in his specialty, refrigeration.Quillin testified that he offered to pay the $225 at that timebut that the executive board told him that they would haveto take his application before the membership before theycould accept his check .3During the course of the meeting Quillin was informedthat the Union had three men at that time out of work whowere employed in neighboring cities on traveler cards.According to Quillin he was told that it would be out oforder for the Union to give him a card when they had menactually seeking employment who were out of work. Hetestified that they returned the affidavits to him butretained his application. He understood from this that hisapplication was being rejected and departed after thankingthem sardonically because he was in the process of buying ahome and was glad they had decided it was the thing forthem to do to put him out of work.The testimony of all Respondent'switnesseshad quite adifferent cast. According to them on their explanation ofthe possibility that Quillin would not be permanentlyemployed by Heyse and the difficulty he might find ingetting other employment in Colorado Springs, he with-drew his application stating that he intended to go on toDenver and find work there and that at the time he thankedthem for helping him avoid the error of paying $225 formembership for a job that he would not be able to hold. Inthe light of the subsequent developments recited below I donot credit all the members of the executive board and Mr.Dragosh but credit Quillin that he did not ask them towithdraw his application but, rather, hoped that they wouldapprove him for membership in the Local.The next morning Quillin went back to Heyse andinformed him of what had taken place at the union meetingthe night before. He asked Heyse to write a letter to theUnion stating that he was an acceptable employee and thatHeyse had work for him. Heyse did this and Quillin workedthrough the 13th. On the 14th after having a report from hissuperintendent that therewas unreston the job because hewas working a nonunion man Heyse discharged Quillin.The next day Quillin returned to Heyse and asked if he hadheard from Dragosh with regard to his application afterHeyse's letter wasreceived.He also called Dragosh bytelephone and asked what kind of progress was being madeon his being accepted by the Union so he could go back towork. Dragosh said he did not know it was going to be doneand that he did not like people coming in from out of towntellinghim how to run hisbusiness.4After the charges werefiled in theinstant caseDragosh called Quillen and askedhim if he had gone back to work for Heyse. Quillin said hehad not and Dragosh told him he could go back to work.Quillin asked whether he could have a work permit or aunion card and Dragosh said that he did not have one forhim. Quillin asked for return of money that had beendeducted from his pay for health and welfare benefits andvacation benefits and Dragosh said that the money was notQuillin's.Quillin rejoined that until the Union accepts ordeclines his application it is his money because he paidtaxes and had it taken out of his check. Quillin then calledHeyse and asked if he could come back to work. Heyse toldhim without a union card he could not use him and saidthat the Union was trying to put Heyse in the meddle andmake him the goat. Quillin told Heyse on this occasion ofhis telephone call from Dragosh.It appears that another refrigeration man who had beenin business for himself but had worked for Heyse for aperiod of 14 years in the past went out ofbusinessand wentback to work for Heyse on January 12, the morning onwhich Quillin met with the executive board. ImmediatelyafterQuillin left the executive board this other employee,BernieMiller,was approved by the executive board forreadmission to the Union.Under the circumstances of the activities taken byQuillin,Heyse, and Dragosh after the executive board1It appears that at this time Quillin was already employed by Heyse2The executive board was identified by Quillin as the Union's "boardof review " It is clear from the record however that the executive board andthe board of review were the same.3All of the executive board members testified that Quillin at no timeoffered to pay any moneys on that occasion and some of them testifiedthat he made no statement with relation to the initiation fee. HoweverDragosh on cross-examination, after being refreshed with his pretrialaffidavit, testified that Quillin indicated that he could pay the initiation feewithout making arrangements for paying it over a period of time.4Dragosh's testimony is not quite consistent with Quillin's in thisregard. I credit Quillin 154DECISIONSOF NATIONALLABOR RELATIONS BOARDmeeting, it appears quite clear to me and I find that Quillindid not withdraw his application from the executive boardbut rather was told that it would not be considered at thattime.He obviously thought that the reason therefor wasthat the executive board did not consider that he wouldhave a job with Heyse for very long, which occasioned hisasking Heyse to write a letter stating to the contrary. Hethen called Dragosh to ascertain whether Heyse's letter hadmade a difference in the Union's posture and found that ithad not. It was not until after his filing of the charge thatDragosh took the step of informing Heyse and Quillin thatthe Union withdrew its objection to Quillin.The Unionreliesprimarily on the defense that Quillin didnot become a member of the Union because he voluntarilywithdrew his application but contends that in any event theUnion did not cause or attempt to cause Heyse to dischargeQuillen.Heyse's testimony in this regard, although appar-ently unwillingly given, was that, after he dischargedQuillen,Quillin asked him a number of times if he hadheard anything from the Union relative to his going to workand that he called Dragosh and asked whether the Unionwould give clearance to his employment of Quillin and oneach occasion was told that Quillin had not been cleared bythe executive board, that the Union had men on the bench,that they were working in Denver and Dragosh would seewhether he could send them to him.Dragosh testified that he was unable to supply men toHeyse because of the three men who were refrigerationspecialiststwo were unacceptable to Heyse and the thirdrefused to work for him.Af r the General Counsel repeatedly refreshed hisrecollectionHeyse testified that, as he had stated in hisaffidavit taken during the investigation of the matter, hecalledDragosh on the morning of January 13 after theexecutive board meeting "and asked him what I wassupposed to do now or asked him if he [Quillin ] didn't havea union card. He [Dragosh ] said he had other men availableon the bench and they didn't feel they needed additionalmen, and he [Quillin] is a nonunion man so I will have tolay him off." Dragosh denied stating that Heyse would haveto lay Quillin off or in any way indicating to Heyse thatQuillin could not be employed unless he was cleared by theUnion. I discredit his denial. While it is true that Heyse wasa very reluctant witness it is clear from the record that he isoperating in Colorado Springs as a union employer and hewas obviously aware of the fact that he would not exactlygain friends with the Union, from which he drew many ofhis employees, by his testimony. I have discredited Dragoshabove with regard to his conversations with Quillin andwith regard to the executive board meeting. I do not credithim in this regard either. I find and I believe that heexplicitly informed Heyse that he could not use Quillinwithout the Union's approval. I find corroboration to thisconclusion in the letter written by Heyse to Dragosh onJanuary 15 at the request of Quillin. Heyse commenced theletterwith the statement"Af your request,we haveterminated Bob Quillin." (Emphasis supplied.) I am notunaware that Heyse attempted on examination by the Trial5 In the event no exceptions are filed as provided by Section 102 46 oftheRules and Regulations of the National Labor Relations Board, thefindings,conclusions, recommendations, and Recommended Order hereinExaminer and by General Counsel to evade the directquestion as to the "request" he referred to his in January 15letter.However, when he was confronted by his affidavit, Ibelieve he testified in accordance with the facts. According-ly I find that Respondent attempted to cause and causedHeyse to discharge Quillin and that this resulted fromRespondent's refusal to approve Quillin's application formembership or to permit him to work on a permit basis forHeyse. This action on the part of the Union constitutes aviolation of Section 8(b)(2) and 8(b)(1)(A) and I so find.CONCLUSIONS OF LAW1.The Respondent is a labor organization within themeaning of Section 2(5) of the Act.2.Heyse is an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.3.By causing Heyse to discharge Quillin as foundherein, Respondent has engaged in unfair labor practices inviolation of Section 8(b)(2) and (1)(A) of the Act andaffecting commerce within the meaning of Section 2(6) and(7) of the Act.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices I shall recommend that it cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act.As I found Respondent caused Heyse to discriminatorilyterminate the employment of Quillin, I shall recommendthat Respondent notify Quillin and Heyse that it withdrawsany objection to Quillin's employment by Heyse and advisethatHeyse may employ Quillin for any work that isavailable. I further recommend that Respondent makeQuillin whole for any loss of pay suffered by reason of thediscrimination against him. Inmaking Quillin wholeRespondent shall pay to him a sum of money equal to thatwhich he would have earned as wages from the date of histermination of employment as set forth herein to the dateon which Heyse offered Quillen reinstatement and Quillinrefused to accept it for personal reasons, less Quillin's netearningsduring such period. Backpay is to be computed ona quarterly basis as prescribed in F.W.WoolworthCompany,90 NLRB 289, with interest thereon at 6 percentcalculated in the manner set forth inIsisPlumbing &Heating Co.,138 NLRB 716.RECOMMENDED ORDERSUpon the basis of the foregoing findings of fact andconclusions of law and upon the entire record in the case, itis recommended that Respondent, Local Union No. 58 ofthe United Association of Journeymen and Apprentices ofthe Plumbing and Pipe Fitting Industry, AFL-CIO, itsofficers,agents,and representatives, shall:1.Cease and desist from:(a)Causing or attempting to cause Heyse Sheet Metaland Roofing Company to layoff, discharge, or otherwiseshall,as providedin Section102.48 of theRules andRegulations, beadopted bythe Board and become its findings, conclusions, and order, andall objections thereto shall be deemed waivedfor all purposes LOCAL58, PLUMBERSdiscriminate against Bob Quillin or any other employee orapplicant for employment with Heyse because he is not amember of Respondent for reasons unconnected with thepayment of dues and initiation fees regularly required ofemployees.(b) In any like or related manner restraining or coercingemployees in the exercise of rights guaranteed them inSection 7 of the Act except to the extent that such rightsmay be affected by a collective-bargaining agreementauthorized under the Act.2.Take the following affirmative action designed toeffectuate the policies of the Act.(a) Notify Heyse Sheet Metal and Roofing Company andBob Quillin that Respondent has no objection to Heyse'semployment of Quillin for any work which is available.(b)Make whole Bob Quillin for any loss of pay he mayhave suffered by reason of the discrimination against him inthemanner set forth in the section herein entitled "TheRemedy."(c) Post at the business offices and meeting halls of theRespondent copies of the attached notice marked"Appendix."6 Copies of said notice, of forms provided bytheRegional Director for Region 27, after being dulysigned by Respondent's representative, shall be posted by itimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,includingallplaceswhere notices to members arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(d)Notify the Regional Director for Region 27, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.?6 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "POSTEDBY ORDER OF THE NATIONAL LABOR RELATIONS BOARD"shall be changed to read "POSTED PURSUANT TO A JUDGMENT OFTHE UNITED STATES COURT OF APPEALS ENFORCING ANORDER OF THE NATIONAL LABOR RELATIONS BOARD"7 In the event that thisRecommended Order is adopted by the Board,this provision shall be modified to read. "Notify the Regional Director forRegion 27, in writing, within 10 days from the date of this Order, whatsteps Respondenthas taken to comply herewith "155APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT cause or attempt to cause Heyse SheetMetal and Roofing Company to layoff, discharge, orotherwise discriminate against Bob Quillin because he isnot a member.WE WILL NOT in any like or similar manner restrainor coerce any of you in the exercise of rights guaranteedby the National Labor Relations Act except to theextent that such rights may be affected by a lawfulagreement authorized by that law.WE WILL notify in writing Heyse Sheet Metal andRoofing Company that we have no objection to theemployment of Bob Quillin by that Company for anywork that is available.WE WILL make Bob Quillin whole for any loss of payhe may have suffered by reason of our action whichresulted in his losing employment with Heyse SheetMetal and Roofing Company.LOCAL UNION No. 58 OFTHE UNITED ASSOCIATIONOF JOURNEYMEN ANDAPPRENTICES OF THEPLUMBING AND PIPEFITTING INDUSTRY,AFL-CIO(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withitsprovisions may be directed to the Board's Office, NewCustom House, Room 260, 721 19th Street, Denver,Colorado 80202, Telephone 303-297-3551.